     Case: 5:20-cv-00474-KKC Doc #: 5 Filed: 12/04/20 Page: 1 of 1 - Page ID#: 15




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION at LEXINGTON

THANG LIAN MANG,
       Petitioner,                                       Civil Action No. 5: 20-474-KKC

V.

USA,                                                              JUDGMENT
       Respondent.


                                       *** *** *** ***

        Consistent with the Memorandum Opinion and Order entered today, pursuant to Federal

Rules of Civil Procedure 58, it is ORDERED and ADJUDGED that:

        1.      Petitioner Thang Lian Mang’s petition for writ of habeas corpus filed pursuant to

                28 U.S.C. § 2241 [R. 1] is DENIED WITHOUT PREJUDICE.

        2.      This action is STRICKEN from the Court’s docket.

        3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

                delay.

        Dated December 04, 2020
